DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claims Status
Claims 12, 13, 15-18, and 20-46 are pending for examination is this Office action.  

Claim Objections
Claims 12, 13, 15-18, and 20-46 are objected to because of the following informalities.  
Regarding claim 12, at lines 6-7, there is improper usage of article “the” for “hand hygiene product dispenser”. 
At line 18, there is improper usage of article “a” for “time”. 
At lines 19-20, there is improper usage of article “the” for “hand hygiene product dispenser”. 
Regarding claim 18, at line 11, the term “the product dispense” should be changed to “the touch free product dispenser” for clarity. 
At line 14, there is insufficient antecedent basis for “the time”. 
At lines 15-16, the term “the product dispense” should be changed to “the touch free product dispenser” for clarity. 

Regarding claim 27, the order of words “a product container is present the touch free…” does not make sense.
At line 3, there is insufficient antecedent basis for the term “the touch free hand hygiene product dispenser”. 
Regarding claim 38, the order of words “a hand hygiene product container is present the manual…” does not make sense.
Regarding claim 42, there is insufficient antecedent basis for the term “the manual product dispenser”
Claims 12, 13, 15-17, and 20-37, 39-41, 43-46 are objected for being dependent on objected base claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 13, 16-18, 23-26, 28-36, 38-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang; US 2009/0195385) in view of Tokhtuev et al. (Tokhtuev; US 2010/0315244), Feng  (Feng; TW 503189), Ahmad et al. (Ahmad; US Patent No. 9,299,238) and further in view of Ophardt (Ophardt; US 2014/0253336).
As per claim 12, Huang teaches a dispenser beacon module that provides for wireless communication of dispenser data from a manually actuated product dispenser (see e.g. abstract, FIG. 1a-2b and para. [0052-57]), comprising:
a dispenser actuation tab which is depressed and a controller is activated upon receiving the actuation signal of the tab or an infrared proximity sensor, see e.g. para. [0038] and FIG. 1b, which means that the tab or the proximity sensor acts as a switch itself or a switch is closed upon actuation of the tab or the proximity sensor); 
a module base including a slot configured to slidably receive a portion of an actuator of the manually actuated hand hygiene product dispenser (a module base comprises a slot or recess which receives the tab 8 when the tab is depressed to manually actuate the dispense; see e.g. para. [0038] and FIG. 1b. The module base slidably receives a portion of the actuator as discussed in following paragraphs); 
an actuation slider configured to slidably engage the portion of the actuator and close the dispenser actuation switch when the actuator is manually actuated by a user (as discussed earlier, a dispenser actuation tab which is depressed and a controller is activated upon receiving the actuation signal of the tab or an infrared proximity sensor, see e.g. para. [0038] and FIG. 1b, which means that the tab acts as a switch itself or a contact switch, between the tab and controller and other components of the dispense, is closed upon actuation of the tab); 
a controller that receives the dispenser actuation signal, detects a corresponding dispense event, and stores corresponding dispense event data (the disclosed controller receives actuation signal by the manual or proximity sensor as discussed [see e.g. para. 0038], wherein the process includes determining proximity (using the manual depressing or proximity sensor), dispensing the disinfectant and recording dispense event data; see e.g. para. [0045]). 
Even though Huang teaches wireless transmission (see e.g. para. [0079]), Huang does not teach that the controller wirelessly transmits the dispense event data to a remote computing device, the dispense event data including a time and date of the detected dispense event and a bottle presence 
Tukhtuev teaches the controller wirelessly transmits the dispense event data to a remote computing device (generating dispense event [see e.g. para. 0110] and transmitting dispense event; see e.g. para. [0264]), the dispense event data including the time and date of the detected dispense event (the dispense event data includes corresponding timestamp; see e.g. para. [0067] and [0110]). Huang and Tukhtuev are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for including a plurality of information in a single data packet in order to reduce number of data streams which increases power consumption or battery drain which is not desired. 
Huang and Tukhtuev do not teach a module housing sized to fit with the manually actuated product dispenser, the module housing having a module base and a module cover; a bottle presence trigger on an outer surface of the module housing that when closed provides a bottle presence signal indicative of presence of a hand hygiene container in the hand hygiene product dispenser; the controller determines presence or absence of a product container in the product dispenser based on the bottle presence signal; the controller wirelessly transmitted dispense event data including a bottle presence indicator indicative of presence or absence of a product container in the product dispenser. 
Feng, however, teaches a module housing sized to fit with the manually actuated product dispenser, the module housing having a module base and a module cover (a product dispenser 1 comprising a module housing, the module housing having a module base 30 and a module cover including the component 40, 41 and screw on cap as shown in figure 2). In addition, Huang teaches see e.g. FIG. 1a-1b). In case of a manual hand hygiene product dispenser, a manual actuator (in Feng) the module base would include a slot configured to slidably receive a portion of an actuator of the manually actuated hand hygiene product dispenser. Huang, Tukhtuev and Feng are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of providing power to a plurality of soap dispensers as taught by Feng, see e.g. page 1, fifth full paragraph, or securing one or more components of the hand hygiene product dispenser in place. 
Huang, Tukhtuev and Feng do not teach a bottle presence trigger on an outer surface of the module housing that when closed provides a bottle presence signal indicative of presence of a hand hygiene container in the hand hygiene product dispenser; the controller determines presence or absence of a product container in the product dispenser based on the bottle presence signal; the controller wirelessly transmitted dispense event data to a remote computing device, the dispense event data including a bottle presence indicator indicative of presence or absence of a product container in the product dispenser. 
Ahmad, however, teaches a presence trigger on an outer surface of a module housing that when closed provides a presence signal indicative of presence of a (a cartridge and/or a breath bag sensor or switch on outer surface of module base 212a, wherein the coupling between the bag and the base is confirmed by switch which is coupled to a microprocessor, see e.g. col. 2, lines 10-16, col. 15, lines 54-64, wherein the presence sensor can be bump switches, magnetic switches, piezoelectric sensors, proximity sensors etc.; see e.g. col. 16, lines 40-52); a controller determines presence or absence of a product container based on the presence signal (a processor coupled to one or more sensors of the system, see e.g. col. 2, lines 16-18, wherein the sensors are absence or presence of the breath bag or cartridge); the controller wirelessly transmits dispense event data to a remote computing the determined condition of the presence or absence of the breath bag or the cartridge is communicated wirelessly to a remote device; see e.g. FIG. 27 and FIGS. 28A-28C). 
It would been obvious to one of ordinary skill in the art that the presence trigger, as disclosed by Ahmad, can be extended to the disclosed systems of Huang, Tukhtuev or Feng such that presence of the bottle is determined which is conveyed to a microcontroller and this presence and/or absence is communicated to a remote device as discussed and taught by Ahmad in preceding paragraph. 
Since Huang, Tukhtuev, Feng and Ahmad are in a same or similar field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote monitoring of one or components of the system. 
Huang, Tukhtuev, Feng and Ahmad do not explicitly teach the module controller detects a change in the bottle presence trigger from closed to open to detect removal of the product container from the hand hygiene product dispenser, and detects a subsequent closure of the bottle presence trigger to detect installation of another product container into the product dispenser, and generates a product bottle replacement indication upon detection of the subsequent closure of the bottle presence trigger. 
Ophardt, however, teaches a bottle presence trigger configured to detect presence of a hand hygiene product bottle (a bottle presence sensor including a spring member which is triggered to determine a presence of the of a hand hygiene product bottle; see e.g. para. [0102]); a module controller detects a change in bottle presence trigger from closed to open to detect removal of a product container from hand hygiene product dispenser, and detects a subsequent closure of the bottle presence trigger to detect installation of another product container into the product dispenser (a control module detects a bottle presence trigger using a bottle presence sensor 134 from a closed to open position and a subsequent closure of the sensor, see e.g. para. [0102], indicating replacement of the bottle), and generates a product bottle replacement indication upon detection of the subsequent closure of the bottle presence trigger (one or more sensors indicate level of the fluid inside the container, see e.g. para. [0102-104], wherein it would have been obvious to a skilled person that the closure, open and a subsequent closure of the bottle presence sensor 134 as well as level sensors indicating a fill level more than a threshold amount indicates a replacement or refill of the product container; the product bottle indication is provided by indicating a changed fill level, see e.g. para. [0104]).
Huang, Tukhtuev, Feng, Ahmad and Ophardt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings because detecting presence of the reservoir (bottle) before one or more components are activated is desired in order to reduce power consumption or save battery in case of a portable power source or battery. 
As per claim 13, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt wherein Huang does not teach that the module housing is sized to be received into a receptacle within the hand hygiene product dispenser.
Feng, however, teaches a module housing is sized to be received into a receptacle within the hand hygiene product dispenser (the module housing is sized to be fit or received into space within the hand hygiene product dispense as discussed in analysis of merits of claim 1; see e.g. FIG. 2)
Huang, Tukhtuev, Feng, Ahmad and Ophardt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of providing power to a plurality of soap dispensers as taught by Feng, see e.g. page 1, fifth full paragraph, or securing one or more components of the hand hygiene product dispenser in place. 

As per claim 16, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang does not teach that the module controller is further configured to communicate with an identification badge associated with a user upon detection of a dispense event and to receive user identification information from the identification badge. 
Tukhtuev, however, teaches a controller is further configured to communicate with an identification badge associated with a user upon detection of a dispense event (a dispense event is detected and communicated to a badge; see e.g. abstract) and to receive user identification information from the identification badge (a module receives identification information from the badge [see e.g. para. 0064-65]; even though this information is received by a module 14 and then by module 18 and not by the dispenser 16A and 16B, see e.g. para. [0065], it would have been obvious to incorporate the module 14 and/or 18 with the dispenser in order to reduce installation of different components at different locations). Huang, Tukhtuev, Feng, Ahmad and Ophardt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for an improved system with reduced cost associated with installation of different components at different locations. 
As per claim 18, Huang teaches a dispenser beacon module that provides for wireless communication of dispenser data from a touch free product dispenser (see e.g. abstract, FIG. 1a-2b and para. [0052-57]), comprising: 
a controller that receives an indication of a touch free dispenser actuation from the touch free product dispenser, detects a corresponding dispense event, and stores corresponding dispense event data (the disclosed controller receives actuation signal by the manual or proximity sensor as discussed [see e.g. para. 0038], wherein the process includes determining proximity (using the manual depressing or proximity sensor), dispensing the disinfectant and recording dispense event data; see e.g. para. [0045]). 

Tukhtuev teaches the controller wirelessly transmits the dispense event data to a remote computing device (generating dispense event [see e.g. para. 0110] and transmitting dispense event; see e.g. para. [0264]), the dispense event data including the time and date of the detected dispense event (the dispense event data includes corresponding timestamp; see e.g. para. [0067] and [0110]).
Huang and Tukhtuev are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for including a plurality of information in a single data packet in order to reduce number of data streams which increases power consumption or battery drain which is not desired. 
Hunag and Tukhtuev do not teach a module housing sized to fit within the manually actuated product dispenser, the module housing having a module base and a module cover; a bottle presence trigger on an outer surface of the module housing that when closed provides a bottle presence signal indicative of presence of a hand hygiene product container in the touch free hand hygiene product dispenser; the controller determines presence or absence of a product container in the product dispenser based on the bottle presence signal, and wherein the controller wirelessly transmits the dispense event data to a remote computing device, the dispense event data including a bottle presence indicator indicative of presence or absence of a product container in the product dispenser. 
Feng, however, teaches a module housing sized to fit with the manually actuated product dispenser, the module housing having a module base and a module cover (a product dispenser 1 comprising a module housing, the module housing having a module base 30 and a module cover including the component 40, 41 and screw on cap as shown in figure 2). In addition, Huang teaches that hand hygiene product dispenser can be a manually actuated or automatically actuated (see e.g. FIG. 1a-1b). In case of a manual hand hygiene product dispenser, a manual actuator (in Feng) the module base would include a slot configured to slidably receive a portion of an actuator of the manually actuated hand hygiene product dispenser. Huang, Tukhtuev and Feng are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of providing power to a plurality of soap dispensers as taught by Feng, see e.g. page 1, fifth full paragraph, or securing one or more components of the hand hygiene product dispenser in place. 
Huang, Tukhtuev and Fend do not teach a bottle presence trigger on an outer surface of the module housing that when closed provides a bottle presence signal indicative of presence of a hand hygiene product container in the touch free hand hygiene product dispenser, the controller determines presence or absence of a product container in the product dispenser based on the bottle presence signal, and wherein the controller wirelessly transmits the dispense event data to a remote computing device, the dispense event data including a bottle presence indicator indicative of presence or absence of a product container in the product dispenser.
Ahmad, however, teaches a presence trigger on an outer surface of a module housing that when closed provides a presence signal indicative of presence of a product container (a cartridge and/or a breath bag sensor or switch on outer surface of module base 212a, wherein the coupling between the bag and the base is confirmed by switch which is coupled to a microprocessor, see e.g. col. 2, lines 10-16, col. 15, lines 54-64, wherein the presence sensor can be bump switches, magnetic switches, piezoelectric sensors, proximity sensors etc.; see e.g. col. 16, lines 40-52), a controller determines presence or absence of a product container in the product dispenser based on the presence signal (a processor coupled to one or more sensors of the system, see e.g. col. 2, lines 16-18, wherein the sensors are absence or presence of the breath bag or cartridge), and wherein the controller wirelessly transmits the dispense event data to a remote computing device, the dispense event data including a bottle presence indicator indicative of presence or absence of a product container in the product dispenser (the determined condition of the presence or absence of the breath bag or the cartridge is communicated wirelessly to a remote device; see e.g. FIG. 27 and FIGS. 28A-28C). 
Similalry, it would been obvious to one of ordinary skill in the art that the presence trigger, as disclosed by Ahmad, can be extended to the disclosed systems of Huang, Tukhtuev or Feng such that presence of the bottle is determined which is conveyed to a microcontroller and this presence and/or absence is communicated to a remote device as discussed and taught by Ahmad in preceding paragraph. 
Since Huang, Tukhtuev, Feng and Ahmad are in a same or similar field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote monitoring of one or components of the system. 
Huang, Tukhtuev, Feng and Ahmad do not explicitly teach the module controller detects a change in the bottle presence trigger from closed to open to detect removal of the product container from the hand hygiene product dispenser, and detects a subsequent closure of the bottle presence trigger to detect installation of another product container into the product dispenser, and generates a product bottle replacement indication upon detection of the subsequent closure of the bottle presence trigger. 
Ophardt, however, teaches a bottle presence trigger configured to detect presence of a hand hygiene product bottle (a bottle presence sensor including a spring member which is triggered to determine a presence of the of a hand hygiene product bottle; see e.g. para. [0102]); a module controller detects a change in bottle presence trigger from closed to open to detect removal of a product container from hand hygiene product dispenser, and detects a subsequent closure of the bottle presence trigger to detect installation of another product container into the product dispenser (a control module detects a bottle presence trigger using a bottle presence sensor 134 from a closed to open position and a subsequent closure of the sensor, see e.g. para. [0102], indicating replacement of the bottle), and generates a product bottle replacement indication upon detection of the subsequent closure of the bottle presence trigger (one or more sensors indicate level of the fluid inside the container, see e.g. para. [0102-104], wherein it would have been obvious to a skilled person that the closure, open and a subsequent closure of the bottle presence sensor 134 as well as level sensors indicating a fill level more than a threshold amount indicates a replacement or refill of the product container; the product bottle indication is provided by indicating a changed fill level, see e.g. para. [0104]).
Huang, Tukhtuev, Feng, Ahmad and Ophardt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings because detecting presence of the reservoir (bottle) before one or more components are activated is desired in order to reduce power consumption or save battery in case of a portable power source or battery. 
As per claim 23, it is interpreted and rejected as claim 16. 
As per claim 24, it is interpreted and rejected as claim 17. 
As per claim 25, the dispenser beacon module of claim 18 as taught by Huang, Tukhtuev, Feng, and Ahmad, wherein Huang does not teach the controller further determines status information corresponding to the dispense event, including a battery level associated with the dispenser beacon 
Tukhtueve, however, teaches a controller determines status information corresponding to the dispense event, including a battery level associated with the dispenser beacon module (generating [by a controller] and transmitting dispense event [see e.g. para. 0110], wherein the dispense event comprises battery level; see e.g. para. [0030] wherein the battery level associated with beacon module is interpreted as main battery which supplies power to entirety of the system), a battery level associated with the touch free dispenser (the battery level associated with the touch free dispenser is interpreted as the same battery which supplies power to the entire system which is taught by Tukhtuev; see e.g. para. [0030]), a dispense event count, and a number of dispenses remaining (number of dispenses and dispenses remaining are recorded and transmitted; see e.g. para. [0176]). 
Huang, Tukhtuev, Feng and Ahmad are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for including a plurality of information in a single data packet in order to reduce number of data streams which increases power consumption or battery drain which is not desired. 
As per claim 26, the dispenser beacon module of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Hunag does not teach wherein the dispense event data further includes a battery level associated with the dispenser beacon module, a battery level associated with the touch free dispenser, a dispense event count, and a number of dispenses remaining. 
Tukhtueve, however, teaches the dispense event data further includes a battery level associated with the dispenser beacon module (generating and transmitting dispense event [see e.g. para. 0110], wherein the dispense event comprises battery level; see e.g. para. [0030] wherein the battery level associated with beacon module is interpreted as main battery which supplies power to entirety of the system), a battery level associated with the touch free dispenser (the battery level associated with the touch free dispenser is interpreted as the same battery which supplies power to the entire system which is taught by Tukhtuev; see e.g. para. [0030]), a dispense event count, and a number of dispenses remaining (number of dispenses and dispenses remaining are recorded and transmitted; see e.g. para. [0176]). 
Huang, Tukhtuev, Feng, Ahmad and Ophardt  are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for including a plurality of information in a single data packet in order to reduce number of data streams which increases power consumption or battery drain which is not desired. 
As per claim 28, the dispenser beacon module of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches a power source that provides power to the controller (the disclosed system comprises a power source, see e.g. [0025], and a controller, see e.g. para. [0038], and the controller will enter the soap dispenser into standby mode to conserve power, see e.g. para. [0061], which means the power source powers the controller board as well as other components of the dispenser and conserving its power is needed). 
As per claim 29, the dispenser beacon module of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang does not teach a battery compartment within the module housing. 
Feng, however, teaches a battery compartment within the module housing (see e.g. FIG. 2). Huang, Tukhtuev, Feng, Ahmad and Ophardt  are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of providing power to a plurality of soap dispensers as taught by Feng, see e.g. page 1, fifth full paragraph, or securing one or more components of the hand hygiene product dispenser in place. 
As per claim 30, the dispenser beacon module of claim 29 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches the product container are sized to fit within the touch free product dispenser (see e.g. FIG. 1a where the product container is fit inside the soap dispenser) but fails to teach the module housing is also sized to fit inside the dispenser. 
Feng, however, teaches a module housing (comprising the elements 40, 41, 30 and 33) which is sized to fit inside a dispenser (see e.g. FIG. 2). Huang, Tukhtuev, Feng, Ahmad and Ophardt  are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of providing power to a plurality of soap dispensers as taught by Feng, see e.g. page 1, fifth full paragraph, or securing one or more components of the hand hygiene product dispenser in place. 
As per claim 31, the dispenser module of claim 29 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang does not teach that the module housing and the product container are sized to fir within the touch free product dispenser. 
Feng, however, teaches a module housing (comprising the elements 40, 41, 30 and 33) as well as product container 20 is sized to fit inside a dispenser (see e.g. FIG. 2). Huang, Tukhtuev, Feng, Ahmad and Ophardt  are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of providing power to a plurality of soap dispensers as taught by Feng, see e.g. page 1, fifth full paragraph, or securing one or more components of the hand hygiene product dispenser in place. 
As per claim 32, the dispenser beacon module of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches that the controller receives power from the touch free product dispenser (the disclosed system comprises a power source, see e.g. [0025], and a controller, see e.g. para. [0038], wherein the controller receives power from the power source which is part of the touch free product dispenser). 
As per claim 33, the dispenser beacon module of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein the controller receives power from one or more batteries that also provide power to the touch free product dispenser (the disclosed system of Huang comprises a power source, see e.g. [0025], and a controller, see e.g. para. [0038]; wherein the power source provides power to the entirety of the system which includes the controller, part of the touch free product dispenser). 
As per claim 34, the dispenser beacon module of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches the touch free product dispenser is a touch free hand hygiene product dispenser (the disclosed system is a touchless product dispense, see e.g. para. [0038] which is a touch free hand hygiene product dispenser; see e.g. abstract and para. [0038]). 
As per claim 35, the dispenser beacon module of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches the product container is a hand hygiene product container (the container shown in FIG. 1a and 1b comprises soap which is hand hygiene product). 
As per claim 36, The dispenser beacon module of claim 12 Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Hunag does not teach the controller further determines status information corresponding to the dispense event, including a battery level associated with the dispenser beacon module, a dispense event count, and a number of dispenses remaining.
Tukhtueve, however, teaches a controller determines status information corresponding to the dispense event, including a battery level associated with the dispenser beacon module (generating [by a controller] and transmitting dispense event [see e.g. para. 0110], wherein the dispense event comprises battery level; see e.g. para. [0030] wherein the battery level associated with beacon module is interpreted as main battery which supplies power to entirety of the system), a battery level associated with the touch free dispenser (the battery level associated with the touch free dispenser is interpreted as the same battery which supplies power to the entire system which is taught by Tukhtuev; see e.g. para. [0030]), a dispense event count, and a number of dispenses remaining (number of dispenses and dispenses remaining are recorded and transmitted; see e.g. para. [0176]). 
Huang, Tukhtuev, Feng, Ahmad and Ophardt  are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for including a plurality of information in a single data packet in order to reduce number of data streams which increases power consumption or battery drain which is not desired. 
As per claim 37, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang does not teach that the dispense event data further includes a battery level associated with the dispenser beacon module, a dispense event count, and a number of dispenses remaining.
Tukhtueve, however, teaches the dispense event data further includes a battery level associated with the dispenser beacon module (generating and transmitting dispense event [see e.g. para. 0110], wherein the dispense event comprises battery level; see e.g. para. [0030] wherein the battery level associated with beacon module is interpreted as main battery which supplies power to entirety of the system), a battery level associated with the touch free dispenser (the battery level associated with the touch free dispenser is interpreted as the same battery which supplies power to the entire system which is taught by Tukhtuev; see e.g. para. [0030]), a dispense event count, and a number of dispenses remaining (number of dispenses and dispenses remaining are recorded and transmitted; see e.g. para. [0176]). 
Huang, Tukhtuev, Feng, Ahmad and Ophardt  are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for including a plurality of information in a single data 
As per claim 39, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches a power source that provides power to the controller (the disclosed system comprises a power source, see e.g. [0025], and a controller, see e.g. para. [0038], and the controller will enter the soap dispenser into standby mode to conserve power, see e.g. para. [0061], which means the power source powers the controller board as well as other components of the dispenser and conserving its power is needed). 
As per claim 40, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang does not teach a battery compartment within the module housing. 
Feng, however, teaches a battery compartment within the module housing (see e.g. FIG. 2). Huang, Tukhtuev, Feng, Ahmad and Ophardt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of providing power to a plurality of soap dispensers as taught by Feng, see e.g. page 1, fifth full paragraph, or securing one or more components of the hand hygiene product dispenser in place. 
As per claim 41, the dispenser beacon module of claim 39 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Hunag teaches that power to one or more components (including a controller) can be provided by the power source as discussed earlier in analysis of merits of claim 38, see also para. [0025] and [0038], but does not teach that the battery compartment is sized to receive one or more batteries that provide power. 
Feng, however, teaches that a battery compartment is sized to receive one or more batteries that provide power (a battery compartment 41 which is sized to receive four batteries, see e.g. page 3, last paragraph and FIG. 2). Huang, Tukhtuev, Feng, Ahmad and Ophardt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their 
As per claim 42, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches the manual product dispenser is a manual hand hygiene product dispenser (the container shown in FIG. 1a and 1b comprises soap which is hand hygiene product and the disclosed dispenser can be actuated manually; see e.g. para. [0038] and [0052]). 
As per claim 43, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches that the product container is a hand hygiene product container (the container shown in FIG. 1a and 1b comprises soap which is hand hygiene product). 
As per claim 44, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein the controller is internal to the module housing (even though it is a design choice to have the controller internal to the module housing, the disclosed system of Huang comprises one or more electronic components which are internal to one or more housings; see e.g. FIG. 7b). 
As per claim 45, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein the actuation slider and the dispenser actuation switch are internal to the module housing (even though it is a design choice to have one or more components internal to one or more housings, the disclosed system of Huang teaches that actuation switch and slider and internal of overall plastic body of the system; see e.g. FIG. 1b).
As per claim 46, it is interpreted and rejected as claim 44.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunag in view of Tokhtuev, Feng, Ahmad, Ophardt, as applied to claim 16 above, and further in view of Wegelin et al. (Wegelin; US 2017/0134887).
As per claim 17, the dispenser beacon module of claim 16 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang does not teach that the dispenser data further includes the user identification information associated with the dispense event. 
Wegelin, however, teaches transmitting a data packet including identification of dispenser and user identification to a remote server (see e.g. para. [0030]). Huang, Tukhtuev, Feng, Ahmad, Ophardt, and Wegelin are in same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for an improved system which can save time or effort of manually checking one or more conditions of the system i.e. fluid level, battery level, frequency of usage, cumulative usage and so forth. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunag in view of Tokhtuev, Feng, Ahmad, Ophardt and further in view of Falco, III (Falco; US 2016/0068383). 
As per claim 21, the device of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang does not teach that the device further including an indicator that is illuminated by the module controller upon receipt of the dispenser actuation signal. 
Falco, however, teaches a device including an indicator that is illuminated by the module controller upon receipt of the dispenser actuation signal (one or more LEDs 20 light up for visually indicating when a dispensing event is detected; see e.g. para. [0032]). Huang, Tukhtuev, Feng, Ahmad, Ophardt, Wegelin and Falco are in a same or similar field of endeavor, therefor it would have been obvious to one of ordinary skill in the art to combine their teachings for an improved system which . 

Claim 22, 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunag in view of Tokhtuev, Feng, Ahmad, Ophardt, as applied to claim 18 or 12 above, and further in view of Mazursky et al. (Mazursky; US 2004/0226962). 
As per claim 22, the device of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang does not teach that the bottle presence trigger includes one of a plunger switch, a pin switch, or a rocker switch. 
Ahmad, however, teaches presence trigger includes one of a plunger switch, a pin switch, or a rocker switch (the one or more mechanical switches, see e.g. para. col. 2, lines 56-62, wherein the switches can be dump switch, see e.g. col. 16, lines 46-48. The bump switch can be broadly interpreted as a plunger switch or pin switch since it has a pin which plunges and makes an electrical or mechanical contact when depressed). 
Nonetheless, Mazursky teaches an automatic liquid dispenser comprising a pin switch 102 (see e.g. FIG. 11, 12, and para. [0036]). Because Ahmad and Mazursky, both, teach a switch which can be used to determine presence, it would have been obvious to one of ordinary skill in the art to simply substitute the switch disclosed by Ahmad with the pin switch of Mazursky in order to achieve predictable result of presence detection. Huang, Tukhtuev, Feng, Ahmad, Ophardt and Mazursky are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for using an appropriate shaped bottle with the system in order to activate the system as suggested by Mazursky in para. [0036]. 
As per claim 27, the dispenser beacon module of claim 18 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches a touch free hand hygiene product dispenser as discussed in analysis of merits of claim 18 but does not explicitly teach that the bottle presence trigger includes a switch that is moved to a closed position when a product container is present. 
Mazursky teaches bottle presence trigger includes a switch that is moved to a closed position when a product container is present (an automatic liquid dispenser comprising a pin switch 102 which is moved to a closed position when a bottle with liquid is present; see e.g. FIG. 11, 12, and para. [0036]). Because Ahmad and Mazursky, both, teach a switch which can be used to determine presence, it would have been obvious to one of ordinary skill in the art to simply substitute the switch disclosed by Ahmad with the pin switch of Mazursky in order to achieve predictable result of presence detection. Huang, Tukhtuev, Feng, Ahmad, Ophardt and Mazursky are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for using an appropriate shaped bottle with the system in order to activate the system as suggested by Mazursky in para. [0036]. 
As per claim 38, the dispenser beacon module of claim 12 as taught by Huang, Tukhtuev, Feng, Ahmad and Ophardt, wherein Huang teaches a touch free hand hygiene product dispenser as discussed in analysis of merits of claim 12 but does not explicitly teach that the bottle presence trigger includes a switch that is moved to a closed position when a hand hygiene product container is present. 
Mazursky teaches bottle presence trigger includes a switch that is moved to a closed position when a product container is present (an automatic liquid dispenser comprising a pin switch 102 which is moved to a closed position when a bottle with liquid is present; see e.g. FIG. 11, 12, and para. [0036]). Because Ahmad and Mazursky, both, teach a switch which can be used to determine presence, it would have been obvious to one of ordinary skill in the art to simply substitute the switch disclosed by Ahmad with the pin switch of Mazursky in order to achieve predictable result of presence detection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUHAMMAD ADNAN/Examiner, Art Unit 2688